Citation Nr: 1241659	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1968.  He served in combat in the Republic of Vietnam and was awarded the Purple Heart Medal.

This matter comes before the Board from an October 2008 rating decision of the VA regional office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Portland, Oregon, RO.  

On his notice of disagreement received in March 2009, the Veteran contended that he was unable to work due to his PTSD.  The Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, in Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was denied in a June 2010 rating decision.  The Veteran was mailed notification of the denial in June 2010, and he did not appeal.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 


FINDING OF FACT

The Veteran's service connected PTSD causes disturbances in mood, judgment, occupational functioning, and social relationships due to symptoms such as impaired impulse control and occasional suicidal ideation; PTSD results in occupational and social impairment with deficiencies in most areas such as work, personal relations, and mood, but not total social and occupational impairment.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim. The appellant was notified that his claim for service connection for PTSD was awarded with an effective date of March 26, 2008, the date his claim was received, and an initial disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.

Additionally, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran an examination, obtained a medical opinion as to the nature and severity of the psychiatric disability, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating, consideration must be given to staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to staged ratings.

The Veteran's service-connected PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411.  Under the rating criteria for mental disorders, the current 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A VA examination was conducted in June 2008.  The Veteran reported living with a significant other.  He had a child and two grandchildren that he saw less than once per year.  He described nightmares and distressing intrusive thoughts of his Vietnam experiences.  The Veteran reported irritability and anger resulting in outbursts two times per week.  He had once grabbed his girlfriend by the arms and shaken her.  The Veteran reported thoughts of suicide.  He stated that he had held a gun to his head in 2000 but not since that time.  On examination, the Veteran was clean and well-groomed.  He was alert and oriented to person, place, and time.  His affect was full range and appropriate.  He denied hallucinations, delusions, ideas of reference, or thought control.  Concentration and memory were grossly intact.  Insight and judgment were good.  The Veteran was not considered to be a danger to himself or others.  The diagnosis was PTSD, chronic and moderate to severe in degree.  The GAF score was 50-55.

On VA examination in March 2010, the Veteran reported that he was in a committed relationship with a woman.  He reported a positive relationship with his adult daughter.  The Veteran also reported two long-term friendships but stated that he generally avoided interactions with people.  The Veteran reported a history of suicidal ideation, but no current plan.  He admitted to routine thoughts of self-injury.  The Veteran reported a history of fighting and described struggles with road rage.  The Veteran reported poor sleep, and that he moved around so much in his sleep that he needed to sleep in a separate room from his partner.  He had panic attacks approximately six times per year.  The examiner described ritualistic behavior:  the Veteran would turn the lights off, lock the doors, check that his gun was loaded, and look out the windows.  On examination, he was clean and neatly groomed.  His speech was spontaneous, clear, and pressured.  Affect was normal, and his orientation was intact to person, place, and time.  Thought content was unremarkable and no delusions were present.  The Veteran partially understood that he had a problem.  His remote memory was normal but recent memory was mildly impaired.  The GAF score was 65.  

The evidence of record supports an initial evaluation of 70 percent, but no more, for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were noted as 50-55 and 65.  These indicated moderate to serious symptoms and would support a 70 percent evaluation.  The scores do not, however, necessarily mandate a 100 percent evaluation.  

A review of the Veteran's reported symptoms indicates that a 70 percent, but not 100 percent, evaluation is most appropriate.  The evidence shows deficiencies in mood, judgment, occupational functioning, and social relationships due to symptoms such as impaired impulse control and occasional suicidal ideation.  The record shows a history of unprovoked irritability and fighting.  But the evidence does not demonstrate total social and occupational impairment.  The Veteran is isolated, but does have a girlfriend and some close friends.  Although he does not see his daughter much, he has a positive relationship with her.  The Veteran is currently unemployed but the evidence demonstrates that there is not total social impairment.  Additionally, the Veteran is able to perform his activities of daily living; he is consistently found to be properly dressed, groomed, and oriented; and there are no medical findings of a thought, speech, or significant memory disorder due to PTSD.  Additionally, while the Veteran has reported suicidal ideation at times, and reported routine thoughts of self-injury, he has no suicidal plan and the examiners have not found that the Veteran poses a persistent danger to himself or others.  Consequently, the Board finds that a 70 percent schedular rating, but no higher, is warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's PTSD because it rates the condition based on his occupational (and social) impairment, i.e., manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating, but no higher, for PTSD is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


